Citation Nr: 0901831	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-32 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The veteran had active duty military service from October 
2000 to February 2001.  She also served in the Army Reserves 
from February 2001 to November 2002, and in the Army National 
Guard from November 2002 to June 2004.

This appeal to the Board of Veterans Appeals (Board) is from 
a February 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In June 2008, the Board remanded the veteran's claim to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.


FINDING OF FACT

The record does not establish that the veteran's bilateral 
knee disorder was caused or made permanently worse by her 
military service.


CONCLUSION OF LAW

The veteran's bilateral knee disorder was not incurred in or 
aggravated by her military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in November 2005 
and August 2008, the RO and AMC advised the veteran of the 
evidence needed to substantiate her claim and explained what 
evidence VA was obligated to obtain or to assist her in 
obtaining and what information or evidence she was 
responsible for providing.  38 U.S.C.A. § 5103(a).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Consider, 
as well, that the RO issued the November 2005 VCAA notice 
letter prior to initially adjudicating her claim, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  It equally deserves mentioning 
that the August 2008 letter, under remand, also informed her 
of the downstream disability rating and effective date 
elements of her claim.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

And since providing the additional VCAA notice in that August 
2008 letter, the RO and AMC, under remand, have gone back and 
readjudicated the veteran's claim in the October 2008 
supplemental statement of the case (SSOC), including 
considering any additional evidence received in response to 
that additional notice.  This is important to point out 
because if, as here, the notice provided prior to the initial 
adjudication was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a SOC or supplemental SOC (SSOC), such that the intended 
purpose of the notice is not frustrated and the veteran is 
given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

So, here, even if there arguably is any deficiency in the 
notice to the veteran or the timing of the notice it is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, and her 
responses, she clearly has actual knowledge of the evidence 
he is required to submit; and (2) based on his contentions 
and the communications provided to her by VA over the course 
of this appeal, she is reasonably expected to understand from 
the notices provided what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The veteran's service treatment records (STRs) are 
unavailable for her period of active duty.  A February 2005 
VA Request for information and a subsequent series of emails, 
dated in November 2005, between VA employees confirms that 
all procedures to locate these records have been followed to 
no avail.  Therefore, the Board finds that additional 
attempts to obtain these records would be futile.  38 C.F.R. 
§ 3.159(c)(2) and (3).  And so, when, as here, the veteran's 
STRs are lost or missing, VA has a heightened duty to 
consider the applicability of the benefit-of-the-doubt rule, 
to assist her in developing her claim, and to explain the 
reasons and bases for its decision.  See Cromer v. Nicholson, 
19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 
Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. 
App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

Therefore, with respect to the duty to assist, the RO and AMC 
followed the correct procedures in attempting to obtain the 
veteran's STRs and obtained her service personnel records, 
private medical records, and VA medical records -including 
the results of her VA Compensation and Pension Examination 
(C&P Exam) discussing the nature and etiology of her 
bilateral knee disorder, the dispositive issue in her 
appeal.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Also, the 
veteran recently indicated in November 2008, in response to 
the most recent SSOC issued on remand, that she had no other 
information or evidence to submit.  She, therefore, requested 
that the AMC return her case to the Board for further 
appellate consideration as soon as possible.  Thus, as there 
is no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

The Board is also satisfied as to substantial compliance with 
its June 2008 remand directives.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 
271 (1998).

II.  Whether the Veteran is Entitled to Service Connection 
for a Bilateral Knee Disorder

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Certain chronic diseases, (e.g., arthritis) will be presumed 
to have been incurred in service if manifested to a 
compensable degree of at least 10-percent disabling within 
one year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

So service connection is established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic." 38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the veteran has it).  The veteran's August 2008 VA 
C&P Exam report provides a diagnosis of bilateral knee 
strain.  So, the record establishes that she has a current 
bilateral knee disorder.  Therefore, the determinative issue 
is whether her bilateral knee disorder is related to her 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Concerning this, the veteran asserts that she incurred a 
bilateral knee disorder during her active duty service in the 
Army from Basic and Advanced Individual Training (AIT).  She 
specifically states in her February 2005 claim that she 
"received injury to both [her] knees with patellofemoral 
syndrome."  She additionally asserts in her February 2005 
supporting statement that she may have also received a 
meniscal tear in her left knee, and that her knees "are 
getting worse by the months and years."  In her February 2006 
notice of disagreement (NOD), she again notes a history of 
knee pain.

Although the veteran is competent to provide evidence as to 
her observable symptoms, lacking the necessary medical 
training and expertise, she is not competent to provide a 
probative opinion as to whether any current impairment in her 
knees is attributable to an injury in service - even were 
the Board to resolve all reasonable doubt in her favor 
(because of his missing records from service) and assume, for 
the sake of argument, that she sustained that injury in 
service as she is now alleging.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

It is indeed unfortunate the veteran and the Board do not 
have the benefit of her STRs to document that purported 
injury and any treatment she may have received as a result.  
But again, the Board will give her the benefit of the doubt 
and presume she sustained that alleged injury (because her 
missing STRs preclude her from otherwise establishing that 
she did).  Nevertheless, although there is a heightened 
obligation to more fully explain the reasons and bases for a 
decision, when, as here, there are missing STRs, this, alone, 
does not obviate the need for the veteran to still have 
medical nexus evidence supporting her claim by suggesting a 
correlation between her currently claimed condition and her 
military service.  See Milostan v. Brown, 4 Vet. App. 250, 
252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  
In other words, missing STRs do not lower the threshold for 
an allowance of a claim.  There is no reverse presumption for 
granting a claim.  The legal standard for proving a claim is 
not lowered; rather, the Board's obligation to discuss and 
evaluate evidence is heightened.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Cf. Collette v. Brown, 82 F.3d 389, 392-93 
(Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 
(1999).  And, unfortunately, there is not the required 
supporting medical nexus evidence in this particular 
instance.

In June 2008, the Board, in part, instructed the RO and AMC 
to provide the veteran a VA C&P Exam to assess the nature and 
etiology of her bilateral knee disorder.  And, the August 
2008 exam report shows that the examiner opined that as to 
any relationship between the veteran's current bilateral knee 
disorder and her military service, he was unable to provide 
an opinion "without resorting to mere speculation."  The 
Board notes that the exam report includes an objective 
clinical evaluation of the veteran and provides that the 
examiner reviewed the veteran's claims file and CPRS records.  

In coming to this conclusion, the examiner noted that the 
veteran has evidence of a medial meniscal injury, but 
reported that "[the veteran] states she had no knee pain 
prior to being in the service and all her pain began when she 
was in basic training.  However, MRI of the knee was not 
obtained at that time, so proper evaluation of the medial 
meniscus was not performed radiographically."  The examiner 
goes on to provide that even if there were a recent MRI, 
without any comparison to the time when she reports her 
initial symptoms, he would still be unable to accurately 
ascertain the chronicity of the injury.  The examiner then 
provides that one "must speculate to the cause of her pain 
and when it started, given the lack of objective data."  
Specifically as to why he cannot opine, the examiner further 
provides that "there is no objective evidence to establish 
the time of injury, extent of injury and she does not have a 
primary care physician, nor has she sought treatment since 
she left to the military, so there is also a lack of 
continuity of treatment."  Hence, the examiner concludes 
that he is unable to opine as to the etiology of the 
veteran's bilateral knee disorder.

Statements like this from doctors that are, for all intents 
and purposes, inconclusive as to the origin of a disorder 
cannot be employed as suggestive of a linkage between the 
disorder and the veteran's military service.  See Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 
104, 145-6 (1993).  Opinions like this amount to 
"nonevidence," neither for nor against the claim, because 
service connection may not be based on speculation or remote 
possibility.  See generally Bloom v. West, 12 Vet. App. 185 
(1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).  See also 38 
C.F.R. § 3.102 (when considering application of the benefit-
of-the-doubt doctrine, reasonable doubt is one within the 
range of probability, as distinguished from pure speculation 
or remote possibility).  

And so, the Board finds, that even giving the veteran the 
benefit of the doubt and assuming, for the sake of argument, 
that she sustained an in-service knee injury as she asserts, 
her claim still fails as there is no competent medical 
evidence establishing a link between her current bilateral 
knee disorder and that in-service asserted incurrence.

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against finding that the 
veteran's current bilateral knee disorder was incurred in or 
aggravated by her military service, so there is no reasonable 
doubt to resolve in her favor (beyond that noted) and her 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.


ORDER

The claim for service connection for a bilateral knee 
disorder is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


